DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 31-60 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (U.S. 6,633,019 B1) in view of Chimelak et al. (U.S. 2010/0272955 A1) still further in view of Takeshita et al. (U.S. 2017/030.
     Gray teaches a multi-colored top layer of an automotive interior covering, which maybe PVC or polyurethane (col. 3, lines 1-5).  The top layer is on a bottom layer, which maybe a fabric (col. 3, lines 15-21).  A laser is used to form holes in the top layer which expose the bottom layer (abstract).  Gray teaches as prior art holes in automotive interior coverings of about 1 mm in diameter (col. 1, lines 50-60).  The top layer construction may consist of more than two layers (col. 3, lines 1-20).  Chimelak et al. teaches an interior covering for an automobile, which has a foam layer under a top layer and over a bottom substrate layer to provide cushioning (abstract).  Takeshita teaches perforation of skin materials that maybe used as automotive interior coverings (abstract, Figure 1).  The skin materials may comprise a bottom fabric layer, a middle foam layer, and multiple top layers of different colors, where the color of the lower top layer is exposed through the perforation of the outermost top layer (sections 0005 and 0006).  The ventilation holes maybe 1.4 mm in diameter and combined may form an open area of 14% in the top surface (sections 0180 and 0181).
,

Applicant's arguments filed 17 December 2020 have been fully considered but they are not persuasive.

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783